                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CHARLES MATHIS, JR.,

      Plaintiff,

      v.                                    CASE NO. 3:17cv785-MCR-CJK

ESCAMBIA COUNTY JAIL,

     Defendant.
__________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated February 13, 2018. ECF No. 11. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                            Page 2 of 2


      2.     This case is DISMISSED WITHOUT PREJUDICE due to plaintiff’s

failure to prosecute and/or failure to comply with an order of the court.

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 30th day of October 2018.




                                         s/  M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:17cv785-MCR-CJK
